IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LOBAR ASSOCIATES, INC.,                     :   No. 441 EAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA TURNPIKE                       :
COMMISSION,                                 :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.